Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is responsive to communication filed on 04/01/2021. Claims 1-20 have been examined.
Specification Objections
The disclosure is objected to because of the following informalities: 
Paragraph 0013, last line reads "…the subscriber is not suffering from pa QoE issue..". It is recommended to change "pa" to "a" as this appears to be a typographical error.
Paragraph 0053 reads "… to improve the QoEof the subscriber..". It is recommended to change " QoEof " to " QoE of " as this appears to be a typographical error.
Appropriate correction is required.

Claim Objections
Claims 2-10 and 12-20 are objected to because of the following informalities:  
Claims 2-4, 6 and 9-10 line 1 reads " A method according to claim …", it is recommended to change this line to read "The method according to claim …".  
Claim 5 line 1 reads "A method accord to claim …", it is recommended to change this line to read "The method according to claim …".  
A method according to claim … performance statics… pa QoE issue. ", it is recommended to change this text to read "The method according to claim … performance statistics… a QoE issue."
Claims 8 reads " A method according to claim … performance statics…. ", it is recommended to change this text to read "The method according to claim … performance statistics…."
Claims 12,14,16 and 19-20 line 1 reads "A system according to claim …", it is recommended to change this line to read "The system according to claim …".  
Claim 13 reads "A system according to claim … further the … is further", it is recommended to change this line to read "The system according to claim … wherein the … is further".  
Claim 15 line 1 reads "A system accord to claim …", it is recommended to change this line to read "The system according to claim …".  
Claim 17 reads "A system according to claim… performance statics…. ", it is recommended to change this text to read "The system according to claim… performance statistics…." 
Claim 18 reads "A system according to claim 1… performance statics…. ", it is recommended to change this line to read "The system according to claim 11… performance statistics…." Claim 1 is a method claim and claim 11 is a system claim.
Appropriate correction is required.
The examiner will examine the application based on the recommendations above.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a quality measurement module…. a subscriber behavior module…. an analysis module…. a diagnostic module in claim 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbar et al. (US20180176071A1) hereinafter Jabbar in view of Gupta et al. (US20190182133A1) hereinafter Gupta.
As per claim 1.  A method for (Jabbar, par0084 teaches the systems and methods for real-time monitoring and characterization of network conditions experienced by a client device in a WLAN presented hereinabove provide an enhanced monitoring and characterization of network conditions during different levels of operation and occupancy of the WLAN. Advantageously, the systems and methods perform wireless analytics using real-time data gathered at each operating client device).
remote diagnostic of (Jabbar, par0084 teaches aggregating these characterized networked conditions from client devices at different coverage areas of the WLAN enhances the detection of transient network performance issues and provides a more accurate diagnostic view of the state of the network).
Quality of Experience (QoE) for a subscriber on a computer network, (Jabbar, par0028 teaches the parameter values may fall outside value ranges specified in the WLAN quality of service (QoS) specification and/or SLA specifications [Quality of Experience (QoE) for a subscriber]. These outlier parameter values and/or the parameter values within range of QoS specifications may form a pattern in the trend. More particularly, the occurrence of this pattern may correlate to a known network condition. Accordingly, this pattern may be generally representative of a problem signature of the known network error condition).
the method comprising: reviewing, associated with a subscriber to determine performance statistics correlated with; (Jabbar, par0043, 0050 teaches the wireless metric data sets 302 may be generally representative of one or more primary or derived performance parameters and their corresponding value ranges specified in WLAN QoS specifications and/or SLA specifications….key network performance parameters under SLAs may include data throughput, packet latency, and packet loss percentage. In one example, data throughput may be determined by an
amount of data that is successfully transmitted in a fixed interval of time. In other examples, packet loss percentage may be determined by a percentage of
packets that are unacknowledged by the receiver after exhausting all retransmission attempts. Also, packet latency or latency per packet may be determined by
recording a time duration between an instant a packet is listed in a MAC queue and an instant an acknowledgement for that packet is received from the AP).
determining subscriber data related to the subscriber associated with; (Jabbar, par0051-0052 teaches it may be noted that the one or more corresponding determined thresholds may be defined within the SLA. If, at step 508, it is determined that one or more key SLA performance parameters 504 have exceeded the corresponding determined thresholds, control passes to step 510….Referring now to step 510, an SLA violation error message is generated and logged at the client device 102. Moreover, an SLA violation error message may be displayed on the display unit (not shown) of the client device 102 to notify the user of the client device 102). 
(Jabbar, par0038-0039 teaches trends associated with the primary and derived performance parameters are analyzed to identify the occurrence of one or more problem signatures, as indicated by step 206. In one embodiment, this analysis includes comparing the trends corresponding to the primary and derived performance parameters to one or more determined problem signatures to identify patterns within the trends that match the one or more problem signatures….At step 208, a check is carried out to determine if the one or more identified problem signatures match one or more determined problem signatures. In one embodiment, the determined problem signatures may be retrieved from the problem signature database 120).
determining whether the traffic signature matches any of a plurality of known traffic signatures; and (Jabbar, par0038-0039 teaches this analysis includes comparing the
trends corresponding to the primary and derived performance parameters to one or more determined problem signatures to identify patterns within the trends that match the one or more problem signatures….At step 208, a check is carried out to determine if the one or more identified problem signatures match one or more determined problem signatures. In one embodiment, the determined problem signatures may be retrieved from the problem signature database 120. In other embodiments, the determined problem signatures may be uploaded into the client device 102 prior to deploying the client device 102).
diagnosing a QoE issue based on the match of the traffic signatures. (Jabbar, par0040-0041 teaches in some embodiments, the situational awareness state may be defined based on one or more primary performance parameters of the WLAN, one or more derived performance parameters of the WLAN, one or more problem signatures that match the trends of the one or more primary performance parameters and/or the derived performance parameters, or combinations thereof. In certain embodiments, the situational awareness state is recorded or logged, as indicated by step 212….the identified transient fault conditions may be recorded or logged on the client device 102. The log data may be communicated to a network administrator of the WLAN 100 or a monitoring device configured to monitor/analyze the log data. Moreover, the log data may be employed as a diagnostic tool to facilitate any corrective action).
          Jabbar does not explicitly discloses a traffic flow, the traffic flow.
          Gupta however discloses a traffic flow. (Gupta, par0028 teaches when forwarding subscriber traffic, router 8 may direct individual subscriber packet flows through services 15 executing on one or more service cards installed within router 9. In addition, or alternatively, service provider network 2 includes a data center 9 having a cluster of service nodes 10 that provide an execution environment for the mostly virtualized network services. In some examples, each of service nodes 10 represents a service instance. Each of service nodes 10 may apply one or more services to traffic flows. As such, router 8 may steer subscriber packet flows through defined sets of services provided by service nodes 10).
the traffic flow. (Gupta, par0081, 0103 teaches the request may specify particular network services to apply to traffic flows associated with the subscriber and/or particular KPIs to measure for the subscriber traffic. TWAMP 138 may then store the SUB-ID of the particular data session in a SID table 150 and any other optional parameters, e.g., services and or KPIs. As such, SID table 150 may include a plurality of SUB-ID corresponding to a plurality of different subscribers. In some examples, each of the entries within SUB-ID table 150 may specify a subscriber identifier and, optionally, particular subscriber network service supported at the TWAMP server and/or one or more particular KPIs to be monitored.…. response packets to include a SUB-ID used to identify a particular subscriber associated with the traffic flow).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a traffic flow, the traffic flow, as taught by Gupta in the method of Jabbar, so network service providers maintain high network performance in new technology that create challenges due to increased amount and variety of subscriber sessions and packet flows, see Gupta par0003.

As per claim 5. Jabbar and Gupta disclose the method of claim 1.
          Jabbar further discloses wherein the QoE issue is selected from the group comprising: a poor WiFi access point placement, WiFi downlink congestion, WiFi uplink congestion, downlink access congestion, uplink access congestion, and cable degradation. (Jabbar, par0062-0063 teaches it is advantageous to evaluate the quality of the wireless coverage of the WLAN 100 to which the client device 102 is connected, to determine if the client device 106 is experiencing transient faults in networking conditions due to issues of wireless coverage and network infrastructure. More particularly, it is desirable to evaluate wireless coverage conditions of the one or more APs 106 of the WLAN 100 at the client device level. With the foregoing in mind, in accordance with aspects of the present specification, the client device 102 is configured to monitor four scenarios, such as short term AP instability, long term AP instability, poor AP coverage [a poor WiFi access point placement], and poor wireless coverage).

As per claim 7. Jabbar and Gupta disclose the method of claim 1.
          Jabbar further discloses wherein the analyzing of the performance statistics comprises: determining a plurality of performance statistics for, associated with a subscriber; (Jabbar, par0043, 0050 teaches the wireless metric data sets 302 may be generally representative of one or more primary or derived performance parameters and their corresponding value ranges specified in WLAN QoS specifications and/or SLA specifications….key network performance parameters under SLAs may include data throughput, packet latency, and packet loss percentage. In one example, data throughput may be determined by an amount of data that is successfully transmitted in a fixed interval of time).
determining a service group related to the subscriber; (Jabbar, par0030 teaches the wireless analytics unit 118 of the client device 102 may log the situational awareness state of the client device 102. The client device 102 may transmit the log of the situational awareness state to one or more APs 106 and/or the WLAN controller 110. The WLAN controller 110 employs the situational awareness state logs to correct/rectify the operation of the WLAN 100 [determining a service group related to the subscriber] in response to any identified error and warning conditions).
determining an average for each of the plurality of performance statistics for the service group; (Jabbar, par0031 teaches the wireless analytics unit 118 in the client device 102 is configured to monitor one or more primary performance parameters of the WLAN 100 over varying real-time scales. Also, the wireless analytics unit 118 computes one or more derived performance parameters based on the one or more primary performance parameters. Additionally, the wireless analytics unit 118 compares the trends of the one or more primary performance parameters and derived performance parameters with one or more problem signatures retrieved from the problem signature repository 120 and determines a situational awareness state of the client device 102. The situational awareness state of the client device 102 characterizes network conditions experienced by the client device 102 over varying time scales).
determining whether the each of the plurality of performance statistics of, associated with a subscriber is above the average of each of the plurality of performance statistics for the service group for a predetermined threshold percentage of time; and (Jabbar, par0051, 0057 teaches at step 508, it is determined that one or more key SLA performance parameters 504 have exceeded the corresponding determined thresholds, control passes to step 510….the situation where the packet latency is greater than the first determined threshold, may be generally indicative of a congestion condition. In some embodiments, the first determined threshold may be obtained from network configuration settings uploaded on the client device 102 prior to joining the WLAN 100. The method 600 loops at step 602 until the packet latency is greater than the first determined threshold, which may indicate the occurrence of a congestion condition. Accordingly, at step 602, if it is determined that the packet latency is greater than the first determined threshold, control passes to step 604).
if the average of any of the plurality of performance statistics for, associated with a subscriber is above the predetermined threshold, determining the subscriber has a QoE (Jabbar, par0058 teaches at step 604, another check is carried out to determine if a count of retransmissions per packet (“retries”) is greater than a second determined threshold. In some embodiments, the second determined threshold may be obtained from network configuration settings uploaded on the client device 102 prior to joining the WLAN 100. If at step 604, it is determined that the retries are lower than the second determined threshold, control passes to step 606, a congestion state due to network impairment is defined/identified).
otherwise determining that the subscriber is not suffering from a QoE issue. (Jabbar, par0068 teaches a number less than the unique AP connection threshold may generally be indicative of the client device 102 frequently switching between a small set of APs 106, in turn indicating the possibility of an unstable AP. Alternatively, the condition where the number of unique APs to which the client device 102 connected to from the beginning of the operating interval of the method 700 is greater than the unique AP connection threshold may generally be indicative of a scenario where the user is ambulatory through a wider coverage area. For example, the user may be moving through a hallway or going from one building to another building).
          Jabbar does not explicitly discloses the traffic flow.
          Gupta however discloses the traffic flow. (Gupta, par0081, 0103 teaches the request may specify particular network services to apply to traffic flows associated with the subscriber and/or particular KPIs to measure for the subscriber traffic. TWAMP 138 may then store the SUB-ID of the particular data session in a SID table 150 and any other optional parameters, e.g., services and or KPIs. As such, SID table 150 may include a plurality of SUB-ID corresponding to a plurality of different subscribers. In some examples, each of the entries within SUB-ID table 150 may specify a subscriber identifier and, optionally, particular subscriber network service supported at the TWAMP server and/or one or more particular KPIs to be monitored.…. response packets to include a SUB-ID used to identify a particular subscriber associated with the traffic flow).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the traffic flow, as taught by Gupta in the method of Jabbar, so network service providers maintain high network performance in new technology that create challenges due to increased amount and variety of subscriber sessions and packet flows, see Gupta par0003.

As per claim 11.  A system for (Jabbar, par0084 teaches the systems and methods for real-time monitoring and characterization of network conditions experienced by a client device in a WLAN presented hereinabove provide an enhanced monitoring and characterization of network conditions during different levels of operation and occupancy of the WLAN. Advantageously, the systems and methods perform wireless analytics using real-time data gathered at each operating client device).
remote diagnostic of (Jabbar, par0084 teaches aggregating these characterized networked conditions from client devices at different coverage areas of the WLAN enhances the detection of transient network performance issues and provides a more accurate diagnostic view of the state of the network).
Quality of Experience (QoE) for a subscriber on a computer network, (Jabbar, par0028 teaches the parameter values may fall outside value ranges specified in the WLAN quality of service (QoS) specification and/or SLA specifications [Quality of Experience (QoE) for a subscriber]. These outlier parameter values and/or the parameter values within range of QoS specifications may form a pattern in the trend. More particularly, the occurrence of this pattern may correlate to a known network condition. Accordingly, this pattern may be generally representative of a problem signature of the known network error condition).
the system comprising: a quality measurement module configured to (Jabbar, par0031-0032 teaches The client device 102 may transmit the log of the situational awareness state to one or more APs 106 and/or the WLAN controller 110. The WLAN controller 110 employs the situational awareness state logs to correct/rectify the operation of the WLAN 100 in response to any identified error and warning conditions. The WLAN 100 presented in FIG. 1 is configured for real-time monitoring and characterization of network conditions experienced by a client device 102 during different levels of operation and occupancy of the WLAN).
review, associated with a subscriber to determine performance statistics correlated with; (Jabbar, par0043, 0050 teaches the wireless metric data sets 302 may be generally representative of one or more primary or derived performance parameters and their corresponding value ranges specified in WLAN QoS specifications and/or SLA specifications….key network performance parameters under SLAs may include data throughput, packet latency, and packet loss percentage. In one example, data throughput may be determined by an amount of data that is successfully transmitted in a fixed interval of time. In other examples, packet loss percentage may be determined by a percentage of packets that are unacknowledged by the receiver after exhausting all retransmission attempts. Also, packet latency or latency per packet may be determined by recording a time duration between an instant a packet is listed in a MAC queue and an instant an acknowledgement for that packet is received from the AP).
a subscriber behavior module configured to (Jabbar, par0030 teaches the wireless analytics unit 118 [function as a subscriber behavior module] compares the trends of the one or more primary performance parameters and derived performance parameters with one or more problem signatures retrieved from the problem signature repository 120 and determines a situational awareness state of the client device 102. The situational awareness state of the client device 102 characterizes network conditions experienced by the client device 102 over varying time scales).
determine subscriber data related to the subscriber associated with (Jabbar, par0051-0052 teaches it may be noted that the one or more corresponding determined thresholds may be defined within the SLA. If, at step 508, it is determined that one or more key SLA performance parameters 504 have exceeded the corresponding determined thresholds, control passes to step 510….Referring now to step 510, an SLA violation error message is generated and logged at the client device 102. Moreover, an SLA violation error message may be displayed on the display unit (not shown) of the client device 102 to notify the user of the client device 102). 
a memory component configured (Jabbar, par0025 teaches the wireless analytics unit 118 may be implemented as software systems or computer instructions executable via one or more processing units 110 and stored in memory unit 112).
to store known traffic signatures associated with QoE issues (Jabbar, par 0043 teaches The wireless metric data sets 302 may be generally representative of one or more primary or derived performance parameters and their corresponding value ranges specified in WLAN QoS specifications and/or SLA specifications. Moreover, the field event knowledge bases 304 may be generally representative of historical data corresponding to one or more network fault or error conditions. Additionally, the network error log data 306 may be generally representative of log data corresponding to one or more network fault or error conditions. In certain embodiments, the correlation may be performed by a domain expert or field service personnel. In other embodiments, the correlation may be automated based on the wireless metric data sets 302, the field event knowledge bases 304, and/or network error log data 306. The problem signature data set is stored in the problem signature repository 120).
an analysis module configured to (Jabbar, par0030 teaches the wireless analytics unit 118 in the client device 102 is configured to monitor one or more primary performance parameters of the WLAN 100 over varying real-time scales. Also, the wireless analytics unit 118 computes one or more derived performance parameters based on the one or more primary performance parameters. Additionally, the wireless analytics unit 118 compares the trends of the one or more primary performance parameters and derived performance parameters with one or more problem signatures retrieved from the problem signature repository 120 and determines a situational awareness state of the client device 102).
analyze the subscriber data and performance statistics to determine a traffic signature associated with; (Jabbar, par0038-0039 teaches trends associated with the primary and derived performance parameters are analyzed to identify the occurrence of one or more problem signatures, as indicated by step 206. In one embodiment, this analysis includes comparing the trends corresponding to the primary and derived performance parameters to one or more determined problem signatures to identify patterns within the trends that match the one or more problem signatures….At step 208, a check is carried out to determine if the one or more identified problem signatures match one or more determined problem signatures. In one embodiment, the determined problem signatures may be retrieved from the problem signature database 120).
a diagnostic module configured to (Jabbar, par0041, 0084 teaches the log data may be communicated to a network administrator of the WLAN 100 or a monitoring device configured to monitor/analyze the log data. Moreover, the log data may be employed as a diagnostic tool [a diagnostic module] to facilitate any corrective action….aggregating these characterized networked conditions from client devices at different coverage areas of the WLAN enhances the detection of transient network performance issues and provides a more accurate diagnostic view of the state of the network).
determine whether the traffic signature matches any of the plurality of known traffic signatures; and (Jabbar, par0038-0039 teaches this analysis includes comparing the trends corresponding to the primary and derived performance parameters to one or more determined problem signatures to identify patterns within the trends that match the one or more problem signatures….At step 208, a check is carried out to determine if the one or more identified problem signatures match one or more determined problem signatures. In one embodiment, the determined problem signatures may be retrieved from the problem signature database 120. In other embodiments, the determined problem signatures may be uploaded into the client device 102 prior to deploying the client device 102).
(Jabbar, par0040-0041 teaches in some embodiments, the situational awareness state may be defined based on one or more primary performance parameters of the WLAN, one or more derived performance parameters of the WLAN, one or more problem signatures that match the trends of the one or more primary performance parameters and/or the derived performance parameters, or combinations thereof. In certain embodiments, the situational awareness state is recorded or logged, as indicated by step 212….the identified transient fault conditions may be recorded or logged on the client device 102. The log data may be communicated to a network administrator of the WLAN 100 or a monitoring device configured to monitor/analyze the log data. Moreover, the log data may be employed as a diagnostic tool to facilitate any corrective action).
          Jabbar does not explicitly discloses a traffic flow, the traffic flow.
          Gupta however discloses a traffic flow. (Gupta, par0028 teaches when forwarding subscriber traffic, router 8 may direct individual subscriber packet flows through services 15 executing on one or more service cards installed within router 9. In addition, or alternatively, service provider network 2 includes a data center 9 having a cluster of service nodes 10 that provide an execution environment for the mostly virtualized network services. In some examples, each of service nodes 10 represents a service instance. Each of service nodes 10 may apply one or more services to traffic flows. As such, router 8 may steer subscriber packet flows through defined sets of services provided by service nodes 10).
the traffic flow. (Gupta, par0081, 0103 teaches the request may specify particular network services to apply to traffic flows associated with the subscriber and/or particular KPIs to measure for the subscriber traffic. TWAMP 138 may then store the SUB-ID of the particular data session in a SID table 150 and any other optional parameters, e.g., services and or KPIs. As such, SID table 150 may include a plurality of SUB-ID corresponding to a plurality of different subscribers. In some examples, each of the entries within SUB-ID table 150 may specify a subscriber identifier and, optionally, particular subscriber network service supported at the TWAMP server and/or one or more particular KPIs to be monitored.…. response packets to include a SUB-ID used to identify a particular subscriber associated with the traffic flow).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a traffic flow, the traffic flow, as taught by Gupta in the system of Jabbar, so network service providers maintain high network performance in new technology that create challenges due to increased amount and variety of subscriber sessions and packet flows, see Gupta par0003.

As per claim 15. Jabbar and Gupta disclose the system of claim 11.
          Jabbar further discloses wherein the QoE issue is selected from the group comprising: a poor WiFi access point placement, (Jabbar, par0062-0063 teaches it is advantageous to evaluate the quality of the wireless coverage of the WLAN 100 to which the client device 102 is connected, to determine if the client device 106 is experiencing transient faults in networking conditions due to issues of wireless coverage and network infrastructure. More particularly, it is desirable to evaluate wireless coverage conditions of the one or more APs 106 of the WLAN 100 at the client device level. With the foregoing in mind, in accordance with aspects of the present specification, the client device 102 is configured to monitor four scenarios, such as short term AP instability, long term AP instability, poor AP coverage [a poor WiFi access point placement], and poor wireless coverage).
[examiner will not map the following since one condition is met and mapped above]
WiFi downlink congestion, WiFi uplink congestion, downlink access congestion, uplink access congestion, and cable degradation.

As per claim 17. Jabbar and Gupta disclose the system of claim 11.
          Jabbar further discloses wherein the analysis module, (Jabbar, par0030 teaches the wireless analytics unit 118 in the client device 102 is configured to monitor one or more primary performance parameters of the WLAN 100 over varying real-time scales. Also, the wireless analytics unit 118 computes one or more derived performance parameters based on the one or more primary performance parameters. Additionally, the wireless analytics unit 118 compares the trends of the one or more primary performance parameters and derived performance parameters with one or more problem signatures retrieved from the problem signature repository 120 and determines a situational awareness state of the client device 102).
          Jabbar further discloses when analyzing of the performance statistics, is configured to: determine a plurality of performance statistics for, associated with a subscriber; (Jabbar, par0043, 0050 teaches the wireless metric data sets 302 may be generally representative of one or more primary or derived performance parameters and their corresponding value ranges specified in WLAN QoS specifications and/or SLA specifications….key network performance parameters under SLAs may include data throughput, packet latency, and packet loss percentage. In one example, data throughput may be determined by an amount of data that is successfully transmitted in a fixed interval of time).
determine a service group related to the subscriber; (Jabbar, par0030 teaches the wireless analytics unit 118 of the client device 102 may log the situational awareness state of the client device 102. The client device 102 may transmit the log of the situational awareness state to one or more APs 106 and/or the WLAN controller 110. The WLAN controller 110 employs the situational awareness state logs to correct/rectify the operation of the WLAN 100 [determining a service group related to the subscriber] in response to any identified error and warning conditions).
determine an average for each of the plurality of performance statistics for the service group; (Jabbar, par0031 teaches the wireless analytics unit 118 in the client device 102 is configured to monitor one or more primary performance parameters of the WLAN 100 over varying real-time scales. Also, the wireless analytics unit 118 computes one or more derived performance parameters based on the one or more primary performance parameters. Additionally, the wireless analytics unit 118 compares the trends of the one or more primary performance parameters and derived performance parameters with one or more problem signatures retrieved from the problem signature repository 120 and determines a situational awareness state of the client device 102. The situational awareness state of the client device 102 characterizes network conditions experienced by the client device 102 over varying time scales).
(Jabbar, par0051, 0057 teaches at step 508, it is determined that one or more key SLA performance parameters 504 have exceeded the corresponding determined thresholds, control passes to step 510….the situation where the packet latency is greater than the first determined threshold, may be generally indicative of a congestion condition. In some embodiments, the first determined threshold may be obtained from network configuration settings uploaded on the client device 102 prior to joining the WLAN 100. The method 600 loops at step 602 until the packet latency is greater than the first determined threshold, which may indicate the occurrence of a congestion condition. Accordingly, at step 602, if it is determined that the packet latency is greater than the first determined threshold, control passes to step 604).
and if the average of any of the plurality of performance statistics for, associated with a subscriber is above the predetermined threshold, determine the subscriber has a QoE issue; (Jabbar, par0058 teaches at step 604, another check is carried out to determine if a count of retransmissions per packet (“retries”) is greater than a second determined threshold. In some embodiments, the second determined threshold may be obtained from network configuration settings uploaded on the client device 102 prior to joining the WLAN 100. If at step 604, it is determined that the retries are lower than the second determined threshold, control passes to step 606, a congestion state due to network impairment is defined/identified).
(Jabbar, par0068 teaches a number less than the unique AP connection threshold may generally be indicative of the client device 102 frequently switching between a small set of APs 106, in turn indicating the possibility of an unstable AP. Alternatively, the condition where the number of unique APs to which the client device 102 connected to from the beginning of the operating interval of the method 700 is greater than the unique AP connection threshold may generally be indicative of a scenario where the user is ambulatory through a wider coverage area. For example, the user may be moving through a hallway or going from one building to another building).
          Jabbar does not explicitly discloses the traffic flow.
          Gupta however discloses the traffic flow. (Gupta, par0081, 0103 teaches the request may specify particular network services to apply to traffic flows associated with the subscriber and/or particular KPIs to measure for the subscriber traffic. TWAMP 138 may then store the SUB-ID of the particular data session in a SID table 150 and any other optional parameters, e.g., services and or KPIs. As such, SID table 150 may include a plurality of SUB-ID corresponding to a plurality of different subscribers. In some examples, each of the entries within SUB-ID table 150 may specify a subscriber identifier and, optionally, particular subscriber network service supported at the TWAMP server and/or one or more particular KPIs to be monitored.…. response packets to include a SUB-ID used to identify a particular subscriber associated with the traffic flow).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the traffic flow, as taught by Gupta in the system of Jabbar, so network service providers .

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbar in view of Gupta, and further in view of Veit et al. (US20160344791A1) hereinafter Veit.
As per claim 2. Jabbar and Gupta disclose the method of claim 1.
          Jabbar and Gupta do not explicitly disclose wherein the performance statistics comprise: round trip time, packet loss and throughput.
          Veit however discloses wherein the performance statistics comprise: round trip time, packet loss and throughput. (Veit, par0024 teaches network node 102 may measure traffic statistics including but not limited to central processing unit use, memory use, packet loss, delay, round trip times (RTT), jitter, error rates, throughput, availability, bandwidth, packet dropping probability, and the like).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the performance statistics comprise: round trip time, packet loss and throughput, as taught by Veit in the method of Jabbar and Gupta, so retransmission may counter data packet loss resulting from network congestion and improve the responsiveness of interactive applications, see Veit par0003.

As per claim 12. Jabbar and Gupta disclose the system of claim 11.

          Veit however discloses wherein the performance statistics comprise: round trip time, packet loss and throughput. (Veit, par0024 teaches network node 102 may measure traffic statistics including but not limited to central processing unit use, memory use, packet loss, delay, round trip times (RTT), jitter, error rates, throughput, availability, bandwidth, packet dropping probability, and the like).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the performance statistics comprise: round trip time, packet loss and throughput, as taught by Veit in the system of Jabbar and Gupta, so retransmission may counter data packet loss resulting from network congestion and improve the responsiveness of interactive applications, see Veit par0003.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbar in view of Gupta, and further in view of Lau et al. (US20160112894A1) hereinafter Lau.
As per claim 3. Jabbar and Gupta disclose the method of claim 1.
          Jabbar and Gupta do not explicitly disclose further comprising: performing traffic management actions based on the diagnosed QoE issue.
          Lau however discloses further comprising: performing traffic management actions based on the diagnosed QoE issue. (Lau, par0042, 0207 teaches by identifying diminished QoE, a service provider can allocate network resources and/or deploy [performing traffic management actions] additional resources to improve a functioning of a network. For example, if a diminished QoE is caused, at least in part, by a low signal strength (e.g., a low Received Signal Strength Indicator (RSSI)), a service provider may deploy additional base stations to increase a signal strength. In another example, determining device QoE or client device equipment dynamics may improve a confidence of identifying a diminished QoE, which may allow a service provider and/or network provider to adjust network characteristics (e.g., software and/or hardware) to improve a device QoE… indicate that poor voice quality and diminished QoE is exhibited at the client device. In some embodiments, the process 2700 can include implementing remedial action to resolve a diminished QoE experience, such as deploying additional network resources, updating software, etc..).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: performing traffic management actions based on the diagnosed QoE issue, as taught by Lau in the method of Jabbar and Gupta, so service provider address problems causing service degradation to improve a network's Quality of Service (QoS) and an end user's Quality of User Experience (QoE), see Lau par0004.

As per claim 13. Jabbar and Gupta disclose the system of claim 11.
          Jabbar further discloses wherein the diagnostic module is (Jabbar, par0041, 0084 teaches the log data may be communicated to a network administrator of the WLAN 100 or a monitoring device configured to monitor/analyze the log data. Moreover, the log data may be employed as a diagnostic tool [a diagnostic module] to facilitate any corrective action….aggregating these characterized networked conditions from client devices at different coverage areas of the WLAN enhances the detection of transient network performance issues and provides a more accurate diagnostic view of the state of the network).
          Jabbar and Gupta do not explicitly disclose further configured to perform traffic management actions based on the diagnosed QoE issue.
          Lau however discloses further configured to perform traffic management actions based on the diagnosed QoE issue. (Lau, par0042, 0207 teaches by identifying diminished QoE, a service provider can allocate network resources and/or deploy [performing traffic management actions] additional resources to improve a functioning of a network. For example, if a diminished QoE is caused, at least in part, by a low signal strength (e.g., a low Received Signal Strength Indicator (RSSI)), a service provider may deploy additional base stations to increase a signal strength. In another example, determining device QoE or client device equipment dynamics may improve a confidence of identifying a diminished QoE, which may allow a service provider and/or network provider to adjust network characteristics (e.g., software and/or hardware) to improve a device QoE… indicate that poor voice quality and diminished QoE is exhibited at the client device. In some embodiments, the process 2700 can include implementing remedial action to resolve a diminished QoE experience, such as deploying additional network resources, updating software, etc..).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further configured to perform traffic management actions based on the diagnosed QoE issue, as taught by Lau in the system of Jabbar and Gupta, so service provider address .

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbar in view of Gupta further in view of Lau, and further in view of Denney et al. (US20130070784A1) hereinafter Denney.
As per claim 4. Jabbar, Gupta and Lau disclose the method of claim 3.
          Jabbar, Gupta and Lau do not explicitly disclose wherein the traffic management action comprise: sending the subscriber and upgraded customer premises equipment, upselling the subscriber with WiFi extenders, dynamically rebonding the upstream or downstream channel assignments.
          Denney however discloses wherein the traffic management action comprise: dynamically rebonding the upstream or downstream channel assignments. (Denney, par0237 teaches If, in step 2215, the CMTS decides to add a channel to the bonding group, then process 2200 proceeds to step 2220. When the CMTS wants to add an upstream channel to a bonding group, the CMTS first updates the B-UCD in step 2220. Then, in step 2225, the CMTS sends B-MAPs reflecting the new configuration change count of the B-UCD. The first B-MAP sent after the B-UCD that adds a new upstream channel must allocate the minimum time (per Section 11.3.2 of the DOCSIS 2.0 RFI Specification) to a Null SID for each of the upstream channels within the bonding group to give the CM sufficient time to react to the change. The CMs that can add the additional upstream channel (based on the maximum number of bonded channels specified during registration) will then try to range on the new upstream channel).

sending the subscriber and upgraded customer premises equipment, upselling the subscriber with WiFi extenders,
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the traffic management action comprise: sending the subscriber and upgraded customer premises equipment, upselling the subscriber with WiFi extenders, dynamically rebonding the upstream or downstream channel assignments, as taught by Denney in the method of Jabbar, Gupta and Lau, so headend receives upstream signal at a demodulator that interfaces with the physical spectrum interconnecting the cable modems with the headend, the demodulator recovers the underlying requests and/or grants from the carrier signal and forwards this information for additional processing, see Denney par0006.

As per claim 14. Jabbar, Gupta and Lau disclose the system of claim 13.
          Jabbar, Gupta and Lau do not explicitly disclose wherein the traffic management action comprise: sending the subscriber and upgraded customer premises equipment, upselling the subscriber with WiFi extenders, dynamically rebonding the upstream or downstream channel assignments.
          Denney however discloses wherein the traffic management action comprise: dynamically rebonding the upstream or downstream channel assignments. (Denney, par0237 teaches If, in step 2215, the CMTS decides to add a channel to the bonding group, then process 2200 proceeds to step 2220. When the CMTS wants to add an upstream channel to a bonding group, the CMTS first updates the B-UCD in step 2220. Then, in step 2225, the CMTS sends B-MAPs reflecting the new configuration change count of the B-UCD. The first B-MAP sent after the B-UCD that adds a new upstream channel must allocate the minimum time (per Section 11.3.2 of the DOCSIS 2.0 RFI Specification) to a Null SID for each of the upstream channels within the bonding group to give the CM sufficient time to react to the change. The CMs that can add the additional upstream channel (based on the maximum number of bonded channels specified during registration) will then try to range on the new upstream channel).
[examiner will not map the following since one condition is met and mapped above]
sending the subscriber and upgraded customer premises equipment, upselling the subscriber with WiFi extenders,
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the traffic management action comprise: sending the subscriber and upgraded customer premises equipment, upselling the subscriber with WiFi extenders, dynamically rebonding the upstream or downstream channel assignments, as taught by Denney in the system of Jabbar, Gupta and Lau, so headend receives upstream signal at a demodulator that interfaces with the physical spectrum interconnecting the cable modems with the headend, the demodulator recovers the underlying requests and/or grants from the carrier signal and forwards this information for additional processing, see Denney par0006.

Claims 6, 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbar in view of Gupta, and further in view of Luft et al. (US20090034426A1) hereinafter Luft.
As per claim 6. Jabbar and Gupta disclose the method of claim 1.
          Jabbar and Gupta do not explicitly disclose further comprising: flagging the subscriber experiencing the diagnosed QoE issue; and reporting the flagged subscriber to a service provider.
          Luft however discloses further comprising: flagging the subscriber experiencing the diagnosed QoE issue; and reporting the flagged subscriber to a service provider. (Luft, par0061, 0071-0072 teaches FIG. 9 is a flow chart illustrating a process 900 for monitoring and reporting QoE on a per subscriber, per session basis, in accordance with an embodiment of the invention…. EMS 1105 may then make session reports 825 available to one or more remote terminals 1110 for access by a variety of interested parties including a network administrator, a service provider, customer representatives working for one or more service providers, or even made at least partially available to subscribers 108 as an online detailed billing statement/record. Session reports 825 may be used to arbitrate disputes between service providers 104 and subscribers 108 by tracking the QoE on a per subscriber, per session basis. Every communication session can be tracked and logged for future reference).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: flagging the subscriber experiencing the diagnosed QoE issue; and reporting the flagged subscriber to a service provider, as taught by Luft in the method of 

As per claim 9. Jabbar and Gupta disclose the method of claim 1.
          Jabbar and Gupta do not explicitly disclose further comprising: storing the diagnosed QoE issue associated with a subscriber.
          Luft however discloses further comprising: storing the diagnosed QoE issue associated with a subscriber. (Luft, par0061, 0071-0072 teaches FIG. 9 is a flow chart illustrating a process 900 for monitoring and reporting QoE on a per subscriber, per session basis, in accordance with an embodiment of the invention…. EMS 1105 may then make session reports 825 available to one or more remote terminals 1110 for access by a variety of interested parties including a network administrator, a service provider, customer representatives working for one or more service providers, or even made at least partially available to subscribers 108 as an online detailed billing statement/record. Session reports 825 may be used to arbitrate disputes between service providers 104 and subscribers 108 by tracking the QoE on a per subscriber, per session basis. Every communication session can be tracked and logged for future reference).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: storing the diagnosed QoE issue associated with a subscriber, as taught by Luft in the method of Jabbar and Gupta, so efficient sharing of distributed 

As per claim 16. Jabbar and Gupta disclose the system of claim 11.
          Jabbar further discloses wherein the diagnostic module is (Jabbar, par0041, 0084 teaches the log data may be communicated to a network administrator of the WLAN 100 or a monitoring device configured to monitor/analyze the log data. Moreover, the log data may be employed as a diagnostic tool [a diagnostic module] to facilitate any corrective action….aggregating these characterized networked conditions from client devices at different coverage areas of the WLAN enhances the detection of transient network performance issues and provides a more accurate diagnostic view of the state of the network).
          Jabbar and Gupta do not explicitly disclose further configured to: flag the subscriber experiencing the diagnosed QoE issue; and report the flagged subscriber to a service provider.
          Luft however discloses further configured to: flag the subscriber experiencing the diagnosed QoE issue; and report the flagged subscriber to a service provider. (Luft, par0061, 0071-0072 teaches FIG. 9 is a flow chart illustrating a process 900 for monitoring and reporting QoE on a per subscriber, per session basis, in accordance with an embodiment of the invention…. EMS 1105 may then make session reports 825 available to one or more remote terminals 1110 for access by a variety of interested parties including a network administrator, a service provider, customer representatives working for one or more service providers, or even made at least partially available to subscribers 108 as an online detailed billing statement/record. Session reports 825 may be used to arbitrate disputes between service providers 104 and subscribers 108 by tracking the QoE on a per subscriber, per session basis. Every communication session can be tracked and logged for future reference).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further configured to: flag the subscriber experiencing the diagnosed QoE issue; and report the flagged subscriber to a service provider, as taught by Luft in the system of Jabbar and Gupta, so efficient sharing of distributed resources by scheduling workloads amongst the distributed resources in an intelligent manner avoid situations where some resources are overburdened, while others lay idle, see Luft par0003.

As per claim 19. Jabbar and Gupta disclose the system of claim 11.
          Jabbar and Gupta do not explicitly disclose wherein the memory component is further configured to store the diagnosed QoE issue associated with a subscriber.
          Luft however discloses wherein the memory component is further configured to store the diagnosed QoE issue associated with a subscriber. (Luft, par0061, 0071-0072 teaches FIG. 9 is a flow chart illustrating a process 900 for monitoring and reporting QoE on a per subscriber, per session basis, in accordance with an embodiment of the invention…. EMS 1105 may then make session reports 825 available to one or more remote terminals 1110 for access by a variety of interested parties including a network administrator, a service provider, customer representatives working for one or more service providers, or even made at least partially available to subscribers 108 as an online detailed billing statement/record. Session reports 825 may be used to arbitrate disputes between service providers 104 and subscribers 108 by tracking the QoE on a per subscriber, per session basis. Every communication session can be tracked and logged for future reference).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the memory component is further configured to store the diagnosed QoE issue associated with a subscriber, as taught by Luft in the system of Jabbar and Gupta, so efficient sharing of distributed resources by scheduling workloads amongst the distributed resources in an intelligent manner avoid situations where some resources are overburdened, while others lay idle, see Luft par0003.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbar in view of Gupta, and further in view of Denney et al.
As per claim 8. Jabbar and Gupta disclose the method of claim 1.
          Jabbar further discloses wherein the analyzing of the performance statistics comprises: determining a plurality of performance statistics for each of, associated with a subscriber; (Jabbar, par0043, 0050 teaches the wireless metric data sets 302 may be generally representative of one or more primary or derived performance parameters and their corresponding value ranges specified in WLAN QoS specifications and/or SLA specifications….key network performance parameters under SLAs may include data throughput, packet latency, and packet loss percentage. In one example, data throughput may be determined by an amount of data that is successfully transmitted in a fixed interval of time).
determining a, group related to the subscriber; (Jabbar, par0030 teaches the wireless analytics unit 118 of the client device 102 may log the situational awareness state of the client device 102. The client device 102 may transmit the log of the situational awareness state to one or more APs 106 and/or the WLAN controller 110. The WLAN controller 110 employs the situational awareness state logs to correct/rectify the operation of the WLAN 100 [determining a service group related to the subscriber] in response to any identified error and warning conditions).
determining an average for each of the plurality of performance statistics for the, group;  (Jabbar, par0031 teaches the wireless analytics unit 118 in the client device 102 is configured to monitor one or more primary performance parameters of the WLAN 100 over varying real-time scales. Also, the wireless analytics unit 118 computes one or more derived performance parameters based on the one or more primary performance parameters. Additionally, the wireless analytics unit 118 compares the trends of the one or more primary performance parameters and derived performance parameters with one or more problem signatures retrieved from the problem signature repository 120 and determines a situational awareness state of the client device 102. The situational awareness state of the client device 102 characterizes network conditions experienced by the client device 102 over varying time scales).
determining whether the each of the plurality of performance statistics, associated with a subscriber is above the average of each of the plurality of performance statistics for the, group for a predetermined threshold percentage of time; and (Jabbar, par0051, 0057 teaches at step 508, it is determined that one or more key SLA performance parameters 504 have exceeded the corresponding determined thresholds, control passes to step 510….the situation where the packet latency is greater than the first determined threshold, may be generally indicative of a congestion condition. In some embodiments, the first determined threshold may be obtained from network configuration settings uploaded on the client device 102 prior to joining the WLAN 100. The method 600 loops at step 602 until the packet latency is greater than the first determined threshold, which may indicate the occurrence of a congestion condition. Accordingly, at step 602, if it is determined that the packet latency is greater than the first determined threshold, control passes to step 604).
if the average of any of the plurality of performance statistics for, associated with a subscriber is above the predetermined threshold, determining the subscriber has a QoE issue; (Jabbar, par0058 teaches at step 604, another check is carried out to determine if a count of retransmissions per packet (“retries”) is greater than a second determined threshold. In some embodiments, the second determined threshold may be obtained from network configuration settings uploaded on the client device 102 prior to joining the WLAN 100. If at step 604, it is determined that the retries are lower than the second determined threshold, control passes to step 606, a congestion state due to network impairment is defined/identified).
otherwise determining that the subscriber is not suffering from a QoE issue.. (Jabbar, par0068 teaches a number less than the unique AP connection threshold may generally be indicative of the client device 102 frequently switching between a small set of APs 106, in turn indicating the possibility of an unstable AP. Alternatively, the condition where the number of unique APs to which the client device 102 connected to from the beginning of the operating interval of the method 700 is greater than the unique AP connection threshold may generally be indicative of a scenario where the user is ambulatory through a wider coverage area. For example, the user may be moving through a hallway or going from one building to another building).
          Jabbar does not explicitly discloses the traffic flow.
          Gupta however discloses the traffic flow. (Gupta, par0081, 0103 teaches the request may specify particular network services to apply to traffic flows associated with the subscriber and/or particular KPIs to measure for the subscriber traffic. TWAMP 138 may then store the SUB-ID of the particular data session in a SID table 150 and any other optional parameters, e.g., services and or KPIs. As such, SID table 150 may include a plurality of SUB-ID corresponding to a plurality of different subscribers. In some examples, each of the entries within SUB-ID table 150 may specify a subscriber identifier and, optionally, particular subscriber network service supported at the TWAMP server and/or one or more particular KPIs to be monitored.…. response packets to include a SUB-ID used to identify a particular subscriber associated with the traffic flow).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the traffic flow, as taught by Gupta in the method of Jabbar, so network service providers maintain high network performance in new technology that create challenges due to increased amount and variety of subscriber sessions and packet flows, see Gupta par0003.
          Jabbar and Gupta do not explicitly disclose a bonding group, the bonding group.
(Denney, par0216 once the CM has registered, the CM monitors the bonded MAPS for broadcast ranging opportunities on the other upstream channels within the bonding group and begins the ranging process on the other upstream channels within the bonding group in step 1845. Because the CM may not be capable of bonding to the number of upstream channels supported by the bonding group, the CM may try ranging on any subset of the channels. If the CM attempts to range on a channel within the bonding group for which the CMTS does not want additional traffic added, the CMTS can send a new upstream channel ID in the upstream channel override field of the ranging response message.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a bonding group, the bonding group, as taught by Denney in the method of Jabbar and Gupta, so headend receives upstream signal at a demodulator that interfaces with the physical spectrum interconnecting the cable modems with the headend, the demodulator recovers the underlying requests and/or grants from the carrier signal and forwards this information for additional processing, see Denney par0006.

As per claim 18. Jabbar and Gupta disclose the system of claim 11.
          Jabbar further discloses wherein the analysis module, (Jabbar, par0030 teaches the wireless analytics unit 118 in the client device 102 is configured to monitor one or more primary performance parameters of the WLAN 100 over varying real-time scales. Also, the wireless analytics unit 118 computes one or more derived performance parameters based on the one or more primary performance parameters. Additionally, the wireless analytics unit 118 compares the trends of the one or more primary performance parameters and derived performance parameters with one or more problem signatures retrieved from the problem signature repository 120 and determines a situational awareness state of the client device 102).
          Jabbar further discloses when analyzing of the performance statistics, is configured to: determine a plurality of performance statistics for, associated with a subscriber;  (Jabbar, par0043, 0050 teaches the wireless metric data sets 302 may be generally representative of one or more primary or derived performance parameters and their corresponding value ranges specified in WLAN QoS specifications and/or SLA specifications….key network performance parameters under SLAs may include data throughput, packet latency, and packet loss percentage. In one example, data throughput may be determined by an amount of data that is successfully transmitted in a fixed interval of time).
determine a, group related to the subscriber; (Jabbar, par0030 teaches the wireless analytics unit 118 of the client device 102 may log the situational awareness state of the client device 102. The client device 102 may transmit the log of the situational awareness state to one or more APs 106 and/or the WLAN controller 110. The WLAN controller 110 employs the situational awareness state logs to correct/rectify the operation of the WLAN 100 [determine a, group] in response to any identified error and warning conditions).
determine an average for each of the plurality of performance statistics for the, group;   (Jabbar, par0031 teaches the wireless analytics unit 118 in the client device 102 is configured to monitor one or more primary performance parameters of the WLAN 100 over varying real-time scales. Also, the wireless analytics unit 118 computes one or more derived performance parameters based on the one or more primary performance parameters. Additionally, the wireless analytics unit 118 compares the trends of the one or more primary performance parameters and derived performance parameters with one or more problem signatures retrieved from the problem signature repository 120 and determines a situational awareness state of the client device 102. The situational awareness state of the client device 102 characterizes network conditions experienced by the client device 102 over varying time scales).
determine whether the each of the plurality of performance statistics for, associated with a subscriber is above the average of each of the plurality of performance statistics for the, group for a predetermined threshold percentage of time; (Jabbar, par0051, 0057 teaches at step 508, it is determined that one or more key SLA performance parameters 504 have exceeded the corresponding determined thresholds, control passes to step 510….the situation where the packet latency is greater than the first determined threshold, may be generally indicative of a congestion condition. In some embodiments, the first determined threshold may be obtained from network configuration settings uploaded on the client device 102 prior to joining the WLAN 100. The method 600 loops at step 602 until the packet latency is greater than the first determined threshold, which may indicate the occurrence of a congestion condition. Accordingly, at step 602, if it is determined that the packet latency is greater than the first determined threshold, control passes to step 604).
and if the average of any of the plurality of performance statistics for, associated with a subscriber is above the predetermined threshold, determine the subscriber has a QoE (Jabbar, par0058 teaches at step 604, another check is carried out to determine if a count of retransmissions per packet (“retries”) is greater than a second determined threshold. In some embodiments, the second determined threshold may be obtained from network configuration settings uploaded on the client device 102 prior to joining the WLAN 100. If at step 604, it is determined that the retries are lower than the second determined threshold, control passes to step 606, a congestion state due to network impairment is defined/identified).
otherwise determine that the subscriber is not suffering from a QoE issue. (Jabbar, par0068 teaches a number less than the unique AP connection threshold may generally be indicative of the client device 102 frequently switching between a small set of APs 106, in turn indicating the possibility of an unstable AP. Alternatively, the condition where the number of unique APs to which the client device 102 connected to from the beginning of the operating interval of the method 700 is greater than the unique AP connection threshold may generally be indicative of a scenario where the user is ambulatory through a wider coverage area. For example, the user may be moving through a hallway or going from one building to another building).
          Jabbar does not explicitly discloses the traffic flow.
          Gupta however discloses the traffic flow. (Gupta, par0081, 0103 teaches the request may specify particular network services to apply to traffic flows associated with the subscriber and/or particular KPIs to measure for the subscriber traffic. TWAMP 138 may then store the SUB-ID of the particular data session in a SID table 150 and any other optional parameters, e.g., services and or KPIs. As such, SID table 150 may include a plurality of SUB-ID corresponding to a plurality of different subscribers. In some examples, each of the entries within SUB-ID table 150 may specify a subscriber identifier and, optionally, particular subscriber network service supported at the TWAMP server and/or one or more particular KPIs to be monitored.…. response packets to include a SUB-ID used to identify a particular subscriber associated with the traffic flow).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the traffic flow, as taught by Gupta in the system of Jabbar, so network service providers maintain high network performance in new technology that create challenges due to increased amount and variety of subscriber sessions and packet flows, see Gupta par0003.
          Jabbar and Gupta do not explicitly disclose a bonding group, the bonding group.
          Denney however discloses a bonding group, the bonding group. (Denney, par0216 once the CM has registered, the CM monitors the bonded MAPS for broadcast ranging opportunities on the other upstream channels within the bonding group and begins the ranging process on the other upstream channels within the bonding group in step 1845. Because the CM may not be capable of bonding to the number of upstream channels supported by the bonding group, the CM may try ranging on any subset of the channels. If the CM attempts to range on a channel within the bonding group for which the CMTS does not want additional traffic added, the CMTS can send a new upstream channel ID in the upstream channel override field of the ranging response message.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a bonding group, the bonding group, as taught by Denney in the system of Jabbar and .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbar in view of Gupta further in view of Luft, and further in view of Lau.
As per claim 10. Jabbar, Gupta and Luft disclose the method of claim 9.
          Jabbar, Gupta and Luft do not explicitly disclose further comprising: retrieving previously stored QoE issues associated with a subscriber; and aggregating the diagnosed QoE issue with the previously stored QoE issues to determine a severity of the QoE issue.
          Lau however discloses further comprising: retrieving previously stored QoE issues associated with a subscriber; and aggregating the diagnosed QoE issue with the previously stored QoE issues to determine a severity of the QoE issue. (Lau, par0070-0071 teaches the QoE aggregator module 184 may aggregate client device KPIs or client device QoE determined from the client device QoE diagnostic file(s) 176 and/or the network KPI module 182, or received from the client device 102 (e.g., as determined by the client device QoE module 172). In some embodiments, the QoE aggregator module 184 may aggregate KPIs using the client device QoE diagnostic file(s) 176, while in some embodiments, the QoE aggregator module 184 may aggregate network and device QoE KPIs, while in some embodiments device QoE KPIs may be aggregated for multiple client devices over multiple communications (e.g., voice calls).
The QoE trending module 186 may determine QoE trends for an individual client device 102, or may determine QoE trends for a plurality of client devices and/or nodes connected to the MTN 104. In some embodiments, the QoE trending module 186 may aggregate client device QoE diagnostic file(s) 176 over time for a single client device 102 [retrieving previously stored QoE issues associated with a subscriber; and aggregating the diagnosed QoE issue with the previously stored QoE issues], while in other embodiments, the QoE trending module 186 may aggregate QoE diagnostic files for a plurality of devices over any period of time. In some embodiments, the QoE aggregator module 184 may aggregate client device KPIs and/or QoE determined by the QoE analyzer 180 or the client device 102. In some embodiments, the QoE trending module 186 may generate graphical and/or textual representations of trending data [to determine a severity of the QoE issue], and/or may generate alerts indicating that a trend has been detected or may be remediated.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: retrieving previously stored QoE issues associated with a subscriber; and aggregating the diagnosed QoE issue with the previously stored QoE issues to determine a severity of the QoE issue, as taught by Lau in the method of Jabbar, Gupta and Luft, so service provider address problems causing service degradation to improve a network's Quality of Service (QoS) and an end user's Quality of User Experience (QoE), see Lau par0004.

As per claim 20. Jabbar, Gupta and Luft disclose the system of claim 19.
(Jabbar, par0041, 0084 teaches the log data may be communicated to a network administrator of the WLAN 100 or a monitoring device configured to monitor/analyze the log data. Moreover, the log data may be employed as a diagnostic tool [a diagnostic module] to facilitate any corrective action….aggregating these characterized networked conditions from client devices at different coverage areas of the WLAN enhances the detection of transient network performance issues and provides a more accurate diagnostic view of the state of the network).
          Jabbar, Gupta and Luft do not explicitly disclose configured to retrieve previously stored QoE issues associated with a subscriber and aggregate the diagnosed QoE issue with the previously stored QoE issues to determine a severity of the QoE issue.
          Lau however discloses configured to retrieve previously stored QoE issues associated with a subscriber and aggregate the diagnosed QoE issue with the previously stored QoE issues to determine a severity of the QoE issue. (Lau, par0070-0071 teaches the QoE aggregator module 184 may aggregate client device KPIs or client device QoE determined from the client device QoE diagnostic file(s) 176 and/or the network KPI module 182, or received from the client device 102 (e.g., as determined by the client device QoE module 172). In some embodiments, the QoE aggregator module 184 may aggregate KPIs using the client device QoE diagnostic file(s) 176, while in some embodiments, the QoE aggregator module 184 may aggregate network and device QoE KPIs, while in some embodiments device QoE KPIs may be aggregated for multiple client devices over multiple communications (e.g., voice calls).
The QoE trending module 186 may determine QoE trends for an individual client device 102, or may determine QoE trends for a plurality of client devices and/or nodes connected to the MTN 104. In some embodiments, the QoE trending module 186 may aggregate client device QoE diagnostic file(s) 176 over time for a single client device 102 [retrieving previously stored QoE issues associated with a subscriber; and aggregating the diagnosed QoE issue with the previously stored QoE issues], while in other embodiments, the QoE trending module 186 may aggregate QoE diagnostic files for a plurality of devices over any period of time. In some embodiments, the QoE aggregator module 184 may aggregate client device KPIs and/or QoE determined by the QoE analyzer 180 or the client device 102. In some embodiments, the QoE trending module 186 may generate graphical and/or textual representations of trending data [to determine a severity of the QoE issue], and/or may generate alerts indicating that a trend has been detected or may be remediated.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of configured to retrieve previously stored QoE issues associated with a subscriber and aggregate the diagnosed QoE issue with the previously stored QoE issues to determine a severity of the QoE issue, as taught by Lau in the system of Jabbar, Gupta and Luft, so service provider address problems causing service degradation to improve a network's Quality of Service (QoS) and an end user's Quality of User Experience (QoE), see Lau par0004.


Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Yoon et al. (US10412550B2) – Related art in the area of remote analysis of mobile device quality of experience diagnostic files includes analyzing diagnostic files, a diagnostic driver application resident at the mobile device is remotely activated to generate and send diagnostic files to one or more network resident servers for analysis.
• Hui et al. (US20150326455A1) – Related art in the area of providing quality of experience (QoE) diagnosis and analysis for wireless communications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442